Name: Council Regulation (EC) No 2505/95 of 24 October 1995 on the improvement of the Community production of peaches and nectarines
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  production;  plant product;  agricultural activity;  agricultural structures and production;  trade policy
 Date Published: nan

 28 . 10 . 95 EN Official Journal of the European Communities No L 258/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2505/95 of 24 October 1995 on the improvement of the Community production of peaches and nectarines whereas the aim of the grubbing premium is to achieve the objectives laid down in Article 39 of the Treaty ; whereas provision should be made for the measure to be financed by the Guarantee Section of the European Agri ­ cultural Guidance and Guarantee Fund (EAGGF), HAS ADOPTED THIS REGULATION : Article 1 During the 1995 marketing year, peach and nectarine producers in the Community shall qualify, on application and under the conditions laid down in this Regulation , for a premium, to be paid only once, for the grubbing of peach and nectarine trees . THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas a feature of the Community market for peaches and nectarines in a certain mismatch between supply and demand ; whereas this situation is causing major withdra ­ wals ; Whereas market stabilization measures alone are not capable of remedying this imbalance ; whereas specific measures should exceptionally be taken to adapt produc ­ tion potential to present and foreseeable outlets for Community production ; Whereas that objective may be achieved by introducing grubbing premiums for the 1995 marketing year for producers who undertake to abandon the production of peaches and nectarines ; Whereas only producers with the most productive orchards should qualify for the premium, on condition that they undertake in writing not to replant peach or nectarine trees ; whereas, given the fact that a production improvement measure for apples is in the course of being implemented in accordance with Council Regulation (EEC) No 1200/90 of 7 May 1990 on the improvement of the Community production of apples (3), the undertaking should be extended to apple trees other than cider-apple trees ; Whereas the premium, to be paid only once, must be determined by taking account of both the cost of grub ­ bing and the loss of income to the producer ; Article 2 1 . The premium shall be granted subject to a written undertaking by the recipient : (a) to grub up or have grubbed up, at one time, before 30 April 1996 :  all the peach and nectarine trees in his orchard of peach and nectarine trees if the orchard covers less than 1,5 ha,  all or part of his orchard of peach and nectarine trees if the orchard covers 1 ,5 ha or more ; however, the area grubbed must be at least 1 ,5 ha ; (b) to agree not to plant any peach trees, nectarine trees or apple trees other than cider-apple trees, in accor ­ dance with provisions adopted under the procedure referred to in Article 6. 2 . For the purposes of this Regulation , 'orchard' means all parcels on the holding planted with peach or nectarine trees less than 20 years old with a density of more than 300 trees per hectare . (') OJ No C 85, 7 . 4 . 1995, p . 2. (2) Opinion delivered on 12 October 1995 (not yet published in the Official Journal). (3) OJ No L 119, 11 . 5 . 1990 , p . 63 . Regulation as last amended by Regulation (EC) No 1890/94 (OJ No L 197, 30 . 7 . 1994, p . 41 ). No L 258/2 EN Official Journal of the European Communities 28 . 10 . 95 Article 3 The premium shall be fixed taking account in particular of grubbing costs and the loss of income to producers carrying out grubbing operations . Article 4 The Member States shall check whether recipients of the premium have fulfilled the undertakings laid down in Article 2. They shall take any further measures necessary, in particular to ensure compliance with the provisions of the premium scheme. They shall communicate the measures taken to the Commission . Article 5 The measures provided for in this Regulation shall be deemed intervention intended to stabilize the agricultural markets within the meaning of Article 3 of Council Regu ­ lation (EEC) No 729/70 of 21 April 1970 on the finan ­ cing of the common agricultural policy ('). They shall be financed by the EAGGF Guarantee Section . Article 6 The amount of the premium shall be determined and the detailed rules for the application of this Regulation , in particular those relating to the effectiveness of the scheme, shall be adopted in accordance with the proce ­ dure laid down in Article 33 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2). Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 October 1995. For the Council The President L. ATIENZA (') OJ No L 94, 28 . 4. 1970, p . 13 . Regulation as last amended by Regulation (EC) No 1287/95 (OJ No L 125, 8 . 6. 1995, p . 1 ). (2) OJ No L 1 18 , 20. 5. 1972, p . 1 . Regulation as last amended by Commission Regulation (EC) No 1363/95 (OJ No L 32, 16 . 6. 1995, p. 8).